United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 15-3010
                      ___________________________

                             Dennis G. LaChance

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

  Carolyn W. Colvin, Acting Commissioner of Social Security Administration

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                  Appeal from United States District Court
                for the Eastern District of Missouri - St. Louis
                                ____________

                          Submitted: August 3, 2016
                            Filed: August 8, 2016
                                [Unpublished]
                               ____________

Before COLLOTON, BOWMAN, and GRUENDER, Circuit Judges.
                        ____________

PER CURIAM.
       Dennis G. LaChance appeals from the order of the District Court1 affirming the
Commissioner’s decision to deny disability insurance benefits made after a hearing
before an administrative law judge. We have reviewed the record de novo and
considered LaChance’s submissions on appeal, and we are satisfied that the decision
is supported by substantial evidence on the record as a whole; that the new material
submitted by LaChance does not warrant reconsideration of the benefits decision; and
that his arguments on appeal provide no basis for remand or reversal. We affirm the
judgment of the District Court. See 8th Cir. R. 47B.
                       ______________________________




      1
        The Honorable David D. Noce, United States Magistrate Judge for the Eastern
District of Missouri, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(b).

                                         -2-